DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  on line 2, it appears that “are” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “both of each of the one or more pegs” is not understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khan (2015/0248960).
Khan discloses a method comprising: supplying current to one or more electromagnetic coils 1902 configured to induce magnetic forces in one or more pegs 108 of a peg array, wherein the induced magnetic forces motivate the one or more pegs of the peg array to positions associated with a topography (paragraph 0172); illuminating one or more light sources disposed on a tip, side, or both of each of the one or more pegs of the peg array, wherein the one or more light sources are configured to display at least a portion of an image (paragraph 0159); and 21312003-2coordinating movement of the one or more pegs of the peg array and illumination of the one or more light sources such that the image corresponding to the topography is displayed while the one or more pegs of the peg array are in the positions associated with the topography (paragraph 0159)
Regarding claim 21, see paragraphs 0159 and 0160.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hillis et al. (2005/0151761) in view of Khan (2015/0248960).
Regarding claim 1, See especially Fig. 4. Hillis discloses a three-dimensional (3D) display system comprising: a peg array comprising a plurality of pegs 152, 154, 156, 158, wherein each peg of the plurality of pegs is individually addressable and configured to move along at least one axis (paragraph 170 configured to be distended into a 3D topography via contact with the at least one peg of the plurality of pegs in the actuated position (Fig. 4).
However, the pegs disclosed by Hillis are moved by a moving plate 180 and held in position by a second plate 174. Khan teaches that it was known in the art to move pegs of the type disclosed by Hillis with an array of electromagnetic coils 1902 that induce magnetic forces upon each peg to cause the peg to move. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an array of electromagnetic coils to move the peg array disclosed by Hillis, as taught by Khan, because it is considered obvious to substitute components that are known to be equivalent for the same purpose, as a matter of design choice. See MPEP § 2144.06(II).
Regarding claim 4, Khan discloses controller 19122 (Fig. 19 and paragraph 0172).
Regarding claims 6 and 7, Hillis discloses an optics generator 122 in the form of a projector to facilitate a display of imagery on the display screen 170.
Regarding claim 8, Hillis discloses the invention substantially as claimed, as set forth above. However, Hillis does not disclose a light source within or affixed to an end face of the peg. Khan teaches that it was known in the art to provide a light source within or affixed to an end face of a peg of an array of pegs, in order to generate an image on the heads of the pegs. See paragraph 0159. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a light source within or affixed to an end face of the pegs disclosed by Hillis, as taught by Khan, in order to generate an image on the heads of the pegs.
Regarding claim 9, see Fig. 19 of Khan. The pegs actuate through an apertures 19112.
Regarding claim 10, the display screen disclosed by Hillis is said to be “elastic” (paragraph 0031). It will therefore inherently exert a tension force on the pegs that push against it.
Regarding claim 11, the display screen disclosed by Hillis comprises an elastic material (paragraph 0031). Because this material “can serve … as a backdrdop for a projected image” (paragraph 
Regarding claim 12, Hillis discloses a three-dimensional (3D) display comprising: a peg array comprising a plurality of pegs 152, 154, 156, 158; a peg driving system configured to actuate at least one peg of the plurality of pegs from a first position to a second position such that the peg array forms a particular topography (paragraphs 0034-0035); and an optics generator 172. 
However, it appears that the optics generator projects onto the heads of the pegs, rather than emitting light from a surface of the pegs. Khan teaches that it was known in the art to emit light from a surface of the pegs, in order to generate an image on the heads of the pegs. See paragraph 0159. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the optics generator disclosed by Hillis emit light from a surface of the pegs, as taught by Khan, in order to generate an image on the heads of the pegs.
Regarding claim 13, Hillis discloses the invention substantially as claimed, as set forth above. However, the pegs disclosed by Hillis are moved by a moving plate 180 and held in position by a second plate 174. Khan teaches that it was known in the art to move pegs of the type disclosed by Hillis with an array of electromagnetic coils 1902 that induce magnetic forces upon each peg to cause the peg to move. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an array of electromagnetic coils to move the peg array disclosed by Hillis, as taught by Khan, because it is considered obvious to substitute components that are known to be equivalent for the same purpose, as a matter of design choice. See MPEP § 2144.06(II).
Regarding claim 16, Hillis discloses display screen 170.
Regarding claim 17, Hillis discloses the invention substantially as claimed, as set forth above. However, Hillis does not disclose an LED disposed on the surface of one of the pegs. Khan teaches that it was known in the art to provide an LED disposed on a lower surface of the pegs, in order to generate an image on the heads of the pegs. See paragraph 0159. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an LED disposed on a surface of the pegs disclosed by Hillis, as taught by Khan, in order to generate an image on the heads of the pegs.
Regarding claim 18, Hillis discloses the invention substantially as claimed, as set forth above. However, Hillis does not disclose fiber optic cables terminating at corresponding surfaces of the pegs. Khan teaches that it was known in the art to provide fiber optic cables 1702 terminating at a corresponding surface of the peg, in order to generate an image on the heads of the pegs. See paragraph 0159. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a fiber optic cables terminating at a corresponding surface of the pegs disclosed by Hillis, as taught by Khan, in order to generate an image on the heads of the pegs.
Regarding claim 19, the pegs disclosed by Hillis (and by Khan) include end faces and side faces.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hillis et al. (2005/0151761) in view of Khan (2015/0248960), as applied to claim 12, above, and further in view of Lei et al. (2005/0230365).
Hillis discloses the invention substantially as claimed, as set forth above. However, the details of the display control 190 are not disclosed. However, it is notoriously well known to use a printed circuit board to hold the components of a control device, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a printed circuit with the display control disclosed by Hillis, in order to hold the components thereof.  Lei further teaches .
 Allowable Subject Matter
Claims 2, 3, 5, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, in addition to Khan (2015/0248960), the reference to Spedden (2005/0098044) also discloses the use of electromagnetic coils to move individual pegs (paragraphs 0099 and 01160. However, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a second coil that is configured to generate a second electromagnetic field opposite the first electromagnetic field, in combination with the remaining limitations of the claims.
Regarding claims 5 and 14, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a peg coil that interacts with the electromagnetic fields produced by the electromagnetic coil, in combination with the remaining limitations of the claims.
Claim 3 would be allowable based on its dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631